Per Curiam.

The issue presented in this case is whether an unemancipated minor child may be held liable to his parent in tort.
Although we have not previously addressed this precise question, the doctrine of parental immunity was expressly approved by this court in Teramano v. Teramano (1966), 6 Ohio St. 2d 117 [35 O.O.2d 144], paragraph one of the syllabus. Generally speaking, the rule operates to preclude an unemancipated minor child from maintaining an action in tort against his parent. Id.
Teramano was followed, and a detailed analysis of the development of parental immunity undertaken, in Karam v. Allstate Ins. Co., supra, at 227-234. Karam was subsequently overruled in Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27, in order to establish an exception *157where the tort action is brought by an unemancipated minor child against the estate of a deceased parent and her liability insurance company. However, the underlying doctrine of parental immunity was otherwise retained.
A recognized corollary rule to parental immunity is that a parent may not prosecute a tort action against his unemancipated minor child. See, generally, Annotation (1958), 60 A.L.R. 2d 1284, 1286-1288, Section 2. If this variation of the rule were to be applied herein, appellants’ claim would be barred.
Appellants do not dispute this point but argue that the time has come to abrogate parent-child immunity in all of its applications. In support of their position, appellants maintain that this is the direction in which most jurisdictions are moving, especially in the narrower area of parental immunity.
It is true that the subject of parental immunity has been fertile ground for debate in recent years. Of those states which have considered the issue, however, few have eliminated the doctrine entirely.1 Many more have curtailed it by limiting its application to certain circumstances.2 Two others have replaced it with a reasonable parent standard.3 Of the remaining states, most, including Ohio, have basically continued to adhere to the traditional rule for simple negligence torts.4
*158Fewer cases have expressly considered the issue of a child’s liability to his parent in tort. Of these, a number have concluded that the action may lie only where the child is emancipated, and have then set forth the factors constituting emancipation. See, e.g., Carricato v. Carricato (Ky. 1964), 384 S.W. 2d 85, 87-88; Taylor v. Taylor (1950), 360 Mo. 994, 999-1000, 232 S.W. 2d 382; Fitzgerald v. Valdez (1967), 77 N.M. 769, 779, 427 P. 2d 655; Gillikin v. Burbage (1965), 263 N.C. 317, 323, 139 S.E. 2d 753; Detwiler v. Detwiler (1948), 162 Pa. Super. 383, 385, 57 A. 2d 426; Logan v. Reaves (1962), 209 Tenn. 631, 354 S.W. 2d 789.
In keeping with the movement toward abrogating or modifying parental immunity, some states have permitted such suits even against an unemancipated minor. See Tamashiro v. De Gama (1969), 51 Hawaii 74, 79, 450 P. 2d 998; Jagers v. Royal Indemn. Co. (La. 1973), 276 So. 2d 309, 313 (permitting suit against major child for tort committed during his majority); Gaudreau v. Gaudreau (1965), 106 N.H. 551, 552-553, 215 A. 2d 695; Gelbman v. Gelbman (1969), 23 N.Y. 2d 434, 437, 297 N.Y. Supp. 2d 529, 245 N.E. 2d 192; Ertl v. Ertl (1966), 30 Wis. 2d 372, 373, 141 N.W. 2d 208; Silva v. Silva (R.I. 1982), 446 A. 2d 1013, 1016. See, also, New Hampshire Ins. Co. v. Fahey (1982), 385 Mass. 137, 138, 430 N.E. 2d 1193 (permitting insurance company, as subrogee, to collect against son for loss paid to father).
However, over time, the greater number of cases dealing with the issue of an unemancipated minor’s liability to his parent in tort have come down in favor of immunity. See, e.g., Silverman v. Silverman (1958), 145 Conn. 663, 666, 145 A. 2d 826; Shaker v. Shaker (1942), 129 Conn. 518, 524, 29 A. 2d 765; Wright v. Farmers’ Reliance Ins. Co. (Fla. App. 1975), 314 So. 2d 641; Meehan v. Meehan (Fla. App. 1961), 133 So. 2d 776, 777; Harlan Natl. Bank v. Gross (Ky. 1961), 346 S.W. 2d 482; Thompson v. Thompson (Ky. 1954), 264 S.W. 2d 667, 668; Latz v. Latz (1971), 10 Md. App. 720, 723-724, 272 A. 2d 435; Schneider v. Schneider (1930), 160 Md. 18, 22, 152 A. 498; Nahas v. *159Noble (1966), 77 N.M. 139, 142, 420 P. 2d 127; Hill v. Graham (Okla. 1967), 424 P. 2d 35, 38; Hampton v. Clendinning (Okla. 1966), 416 P. 2d 617, 621; Bush v. Bush (1967), 95 N.J. Super. 368, 378-379, 231 A. 2d 245; Chosney v. Konkus (1960), 64 N.J. Super. 328, 331, 165 A. 2d 870; Stitzinger v. Stitzinger Lumber Co. (1958), 187 Pa. Super. 453, 455, 144 A. 2d 486. We are inclined to agree with the weight of this authority, particularly under the facts of this case.
Several reasons have historically been offered in support of parental immunity. See Dorsey v. State Farm Mut. Auto. Ins. Co., supra, at 28.5 Two of these have special application to the adoption of the reciprocal immunity of the unemancipated minor child. They are: (1) the preservation of the peace and harmony of the family, and (2) the prevention of fraud and collusion made possible by the widespread existence of liability insurance.6 One further consideration is the notion that it is inconsistent for an individual to occupy the role of parent and guardian to a child, thereby being entrusted with the child’s care, and to simultaneously pursue an action for damages against that child. Schneider v. Schneider, supra; Nahas v. Noble, supra, at 140.
Applying these principles to the case at bar, we note that appellants not only are parents to appellee but Harry Mauk was also the driver of one of the vehicles involved in the accident, owner of the other and, presumably, the insurer of both. Under such circumstances, it is indeed doubtful as to whether the interests of the parties are truly adverse in nature. In the event they are not, the potential for fraud and collusion is unusually great. If, on the other hand, the relationship of the parties is in fact adverse as a consequence of this lawsuit, violence is done to the peace and harmony of the family unit. Either result is unacceptable.
Accordingly, for the reasons herein cited, the court of appeals did not err in finding that appellants’ claim is barred by the immunity of appellee. The judgment is, therefore, affirmed.

Judgment affirmed.

Celebrezze, C.J., Locher, Holmes and J. P. Celebrezze, JJ., concur.
W. Brown, Sweeney and C. Brown, JJ., dissent.

 Petersen v. Honolulu (1969), 51 Hawaii 484, 486, 462 P. 2d 1007; Rupert v. Stienne (1974), 90 Nev. 397, 405, 528 P. 2d 1013; Briere v. Briere (1966), 107 N.H. 432, 435, 224 A. 2d 588; Gelbman v. Gelbman (1969), 23 N.Y. 2d 434, 437, 297 N.Y. Supp. 2d 529, 245 N.E. 2d 192; Falco v. Pados (1971), 444 Pa. 372, 376, 282 A. 2d 351; Elam v. Elam (1980), 275 S.C. 132, 137, 268 S.E. 2d 109.


 The major variations pertaining to tort actions include the following:
Parental immunity only where the exercise of parental authority or discretion is somehow involved: Turner v. Turner (Iowa 1981), 304 N.W. 2d 786, 789; Rigdon v. Rigdon (Ky. 1970), 465 S.W. 2d 921, 923; Plumley v. Klein (1972), 388 Mich. 1, 8, 199 N.W. 2d 169; Small v. Rockfeld (1974), 66 N.J. 231, 244, 330 A. 2d 335; Goller v. White (1963), 20 Wis. 2d 402, 413, 122 N.W. 2d 193. See, also, Sandoval v. Sandoval (1981), 128 Ariz. 11, 14, 623 P.2d 800; Schneider v. Coe (Del. 1979), 405 A. 2d 682, 684.
Parental immunity except where the injury was caused by negligence in a motor vehicle accident: Hebel v. Hebel (Alaska 1967), 435 P. 2d 8, 15; Ooms v. Ooms (1972), 164 Conn. 48, 51, 316 A. 2d 783 (discussing Conn. Gen. Stat. Section 52-572c); Nocktonick v. Nocktonick (1980), 227 Kan. 758, 767, 611 P. 2d 135; Black v. Solmitz (Me. 1979), 409 A. 2d 634, 640; Transamerica Ins. Co. v. Royle (Mont. 1983), 656 P. 2d 820, 824; Guess v. Gulf Ins. Co. (1981), 96 N.M. 27, 29, 627 P. 2d 869; Triplett v. Triplett (1977), 34 N.C. App. 212, 215, 237 S.E. 2d 546 (pertaining to N.C. Gen. Stat. Section 1-539.21); Unah v. Martin (Okla. 1984), 676 P. 2d 1366; Silva v. Silva (R.I. 1982), 446 A. 2d 1013, 1016; Smith v. Kauffman (1971), 212 Va. 181, 186, 183 S.E. 2d 190; Merrick v. Sutterlin (1980), 93 Wash. 2d 411, 416, 610 P. 2d 891; Lee v. Comer (W. Va. 1976), 224 S.E. 2d 721, 725.
To the extent of liability insurance: Williams v. Williams (Del. 1976), 369 A. 2d 669, 672; Ard v. Ard (Fla. 1982), 414 So. 2d 1066, 1070; Sorensen v. Sorensen (1975), 369 Mass. 350, 352-353, 339 N.E. 2d 907.
Not for intentional torts: Elkington v. Foust (Utah 1980), 618 P. 2d 37, 40.
See, also, Wood v. Wood (1977), 135 Vt. 119, 122, 370 A. 2d 191.


 Gibson v. Gibson (1971), 3 Cal. 3d 914, 921, 92 Cal. Rptr. 288, 479 P. 2d 648; Anderson v. Stream (Minn. 1980), 295 N.W. 2d 595, 601.


 Owens v. Auto Mut. Indemn. Co. (1937), 235 Ala. 9, 11, 177 So. 133; Thomas v. Inmon *158(1980), 268 Ark. 221, 223, 594 S.W. 2d 853; Horton v. Reaves (1974), 186 Colo. 149, 156, 526 P. 2d 304; Coleman v. Coleman (1981), 157 Ga. App. 533, 534, 278 S.E. 2d 114; Pedigo v. Rowley (1980), 101 Idaho 201, 205, 610 P.2d 560; Thomas v. Chicago Bd. of Edn. (1979), 77 Ill. 2d 165, 171, 395 N.E. 2d 538; but, see, Cummings v. Jackson (1978), 57 Ill. App. 3d 68, 70, 372 N.E. 2d 1127; Schenk v. Schenk (1968), 100 Ill. App. 2d 199, 202, 241 N.E. 2d 12 (no immunity except where injuries were caused by mere negligence within scope of parental relationship); Vaughan v. Vaughan (1974), 161 Ind. App. 497, 500, 316 N.E. 2d 455; but, see, Buffalo v. Buffalo (Ind. App. 1982), 441 N.E. 2d 711, 713-714 (suit for negligence by child against noncustodial parent is not barred where parents’ marriage dissolved prior to the injury); Bondurant v. Bondurant (La. App. 1980), 386 So. 2d 705, 707 (discussing La. Rev. Stat. Section 9:571); Shell Oil Co. v. Ryckman (1979), 43 Md. App. 1, 3, 403 A. 2d 379; Montz v. Mendaloff (1978), 40 Md. App. 220, 224, 388 A. 2d 568; McNeal v. Estate of McNeal (Miss. 1971), 254 So. 2d 521, 523; Fugate v. Fugate (Mo. 1979), 582 S.W. 2d 663, 669 (parent with custody immune unless suit will not seriously disturb family relations); Pullen v. Novak (1959), 169 Neb. 211, 220, 99 N.W. 2d 16; Teramano v. Teramano (1966), 6 Ohio St. 2d 117, 118-119 [35 O.O.2d 144]; but, see, Dorsey v. State Farm Mut. Auto. Ins. Co. (1984), 9 Ohio St. 3d 27; Winn v. Gilroy (1983), 61 Ore. App. 243, 656 P. 2d 386, 387; Campbell v. Gruttemeyer (1968), 222 Tenn. 133, 147, 432 S.W. 2d 894; Oldman v. Bartshe (Wyo. 1971), 480 P. 2d 99, 101.


 None of these traditional reasons were held to be applicable in Dorsey, at 29, due to the prior decease of the parent-tortfeasor.


 For a more detailed discussion of the problem of collusive lawsuits, see Thompson, Intrafamily Immunity: A Vanishing Myth? (1982), 32 Fedn. Ins. Couns. Q. 289, 295-298.